Execution Version

AMENDMENT AND JOINDER AGREEMENT

THIS AMENDMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of January 22,
2007, is by and among Lionbridge International Finance Limited, a company formed
under the laws of Ireland (the “Foreign Borrower”), Lionbridge International, a
company formed under the laws of Ireland, and Lionbridge Luxembourg S.à.r.l., a
company formed under the laws of Luxembourg (each an “Additional Foreign
Guarantor” and together, the “Additional Foreign Guarantors”), Lionbridge
Technologies, Inc., a Delaware corporation (the “Company”), the US Guarantors
(as defined below), the Lenders (as defined below) party hereto, and HSBC Bank
USA, National Association, in its capacity as administrative agent under that
certain Credit Agreement, dated as of December 21, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among the
Company, the Material Domestic Subsidiaries of the Company from time to time
party thereto (the “US Guarantors”), the lenders from time to time party thereto
(the “Lenders”) and HSBC Bank USA, National Association, as administrative agent
for the Lenders (the ”Administrative Agent”). Capitalized terms used herein but
not otherwise defined shall have the meanings provided in the Credit Agreement.

WHEREAS, in accordance with Section 5.16 of the Credit Agreement, the Foreign
Borrower, the Additional Foreign Guarantors (collectively, the “Foreign Credit
Parties”), and the Company are required to enter into this Agreement as a
condition to the making of any Revolving Loan to the Foreign Borrower; and

WHEREAS, the Company and the Foreign Credit Parties have requested that certain
provisions of the Credit Agreement be amended to provide the Lenders with
appropriate security for, and guaranties of, any Revolving Loans made to the
Foreign Borrower under the terms of the Credit Agreement;

NOW THEREFORE, the Foreign Credit Parties hereby agree as follows with the
Administrative Agent, for the benefit of the Lenders and the other parties to
the Credit Agreement:

1. The Foreign Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such Foreign Borrower will be deemed to be a party
to and a “Foreign Borrower” under the Credit Agreement, as amended by this
Agreement, and shall have all of the obligations of a Foreign Borrower
thereunder as if it had executed the Credit Agreement.

2. Each Additional Foreign Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, such Additional Foreign Guarantor will
be deemed to be a party to and a “Foreign Guarantor” under the Credit Agreement,
as amended by this Agreement, and shall have all of the obligations of such
Foreign Guarantor thereunder as if it had executed the Credit Agreement.

3. Each Foreign Credit Party, as Foreign Borrower or Additional Foreign
Guarantor, as applicable, hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the
applicable Credit Documents, including without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 3, the Additional Foreign Guarantors hereby guarantee,
jointly and severally together with the other Foreign Guarantors, the prompt
payment of the Foreign Credit Party Obligations of the Foreign Borrower in
accordance with Article XI of the Credit Agreement, as amended by this
Agreement.

4. The Foreign Credit Parties hereby acknowledge that simultaneously with the
execution of this Agreement, (i) each of Lionbridge Luxembourg S.à.r.l. and
Lionbridge Technologies, Inc. will pledge all of its interests in Lionbridge
International, whether now owned or hereafter acquired, for the benefit of the
Administrative Agent, and (ii) Lionbridge International will pledge all of its
interests in Lionbridge International Finance Limited, whether now owned or
hereafter acquired, for the benefit of the Administrative Agent, as set forth in
those certain Foreign Pledge Agreements dated as of the date hereof.

5. Each of the Foreign Credit Parties acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.

6. The Company confirms that the Credit Agreement is, and upon the Foreign
Credit Parties executing this Agreement, shall continue to be, in full force and
effect, subject to the amendments to the Credit Agreement set forth in paragraph
8 below. The parties hereto confirm and agree that immediately upon the Foreign
Credit Parties executing this Agreement the term “Foreign Credit Party
Obligations,” as used in the Credit Agreement, shall include all obligations of
the Foreign Credit Parties under the Credit Agreement and under each other
Credit Document.

7. Each of the Company and the Foreign Credit Parties agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

8. The Credit Agreement is hereby amended as follows:



  (a)   Section 1.1 is hereby amended by replacing the definition of “Foreign
Credit Party” in its entirety with the following:

“Foreign Credit Party” shall mean any of the Foreign Borrower or the Additional
Foreign Guarantors, individually or collectively, as appropriate.



  (b)   Section 1.1 is hereby amended by replacing the definition of “Foreign
Guarantors” in its entirety with the following:

“Foreign Guarantors” shall mean the Additional Foreign Guarantors, together with
the Company, and each individually a “Foreign Guarantor”.



  (c)   Section 1.1 is hereby amended by replacing the definition of “Foreign
Pledge Agreement” in its entirety with the following:

“Foreign Pledge Agreements” shall mean, collectively, the Charge on Shares of
Lionbridge International and the Charge on Shares of Lionbridge International
Finance Limited, to be entered into pursuant to Section 5.16.



  (d)   The term “Foreign Pledge Agreement” is hereby replaced in each location
in which it appears in the Credit Agreement by the term “Foreign Pledge
Agreements”.



  (e)   Section 1.1 is hereby amended by deleting the definition of “Irish
Guarantors” in its entirety and inserting in appropriate alphabetical order the
following defined term:

“Additional Foreign Guarantors” shall mean, collectively, Lionbridge
International, a company formed under the laws of Ireland, and Lionbridge
Luxembourg S.à.r.l., a company formed under the laws of Luxembourg.



  (f)   Section 5.16(b) is hereby amended by replacing such section in its
entirety with the following:

Stock Certificates. Deliver to the Administrative Agent the shares of Lionbridge
International and the shares of Lionbridge International Finance Limited, and,
with respect to such shares, duly executed in blank undated stock powers (or
jurisdictional equivalents), as required to be delivered pursuant to the Foreign
Pledge Agreements.



  (g)   Section 5.16(c) is hereby amended by inserting the phrase “Luxembourgish
counsel to be named,” immediately before the phrase “and Irish counsel to be
named” in the third line thereof.

9. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

10. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to conflict of laws
principles thereof (other than Sections 5-1401 and 5-1402 of The New York
General Obligations Law).

1

IN WITNESS WHEREOF, each of the Foreign Credit Parties and the Company has
caused this Amendment and Joinder Agreement to be duly executed by its
authorized officer, and the Administrative Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

FOREIGN BORROWER: LIONBRIDGE INTERNATIONAL FINANCE LIMITED,

             
 
  By:   /s/ Joseph Frank  
         

 
      Name:
Title:   Joseph Frank
Director
 
            ADDITIONAL FOREIGN   LIONBRIDGE INTERNATIONAL,
   
 
           
GUARANTORS:
 
 
 

 
  By:   /s/ Rory J. Cowan  
         

 
      Name:
Title:   Rory J. Cowan
Director



    LIONBRIDGE LUXEMBOURG S.À.R.L.,

             
 
  By:   /s/ Joseph Frank  
         

 
      Name:
Title:   Joseph Frank
Gèrant
 
            COMPANY and   LIONBRIDGE TECHNOLOGIES, INC.,
   
 
            FOREIGN GUARANTOR:   a Delaware corporation
   
 
           
 
  By:   /s/ Joseph Frank  
         

 
      Name:
Title:   Joseph Frank
Treasurer

2

With respect to paragraph 8 hereto, each of the US Guarantors acknowledge,
accept and agree that the provisions of Article X of the Credit Agreement remain
binding and in full force and effect with respect to the Credit Agreement as
amended hereby. Nothing contained in this Agreement shall affect or alter the US
Guaranty (as defined in the Credit Agreement) of the US Guarantors:

         
US GUARANTORS:
      VERITEST, INC.,
 
 
 

 
  a Delaware corporation  

 
       
 
  By:   /s/ Joseph Frank
 
       
 
  Name:
Title:   Joseph Frank
Treasurer



    LIONBRIDGE US, INC.,

a Delaware corporation

     
By:
  /s/ Joseph Frank
 
   
Name:
Title:
  Joseph Frank
Treasurer



    LIONBRIDGE GLOBAL SOLUTIONS II, INC.,

a New York corporation

     
By:
  /s/ Joseph Frank
 
   
Name:
Title:
  Joseph Frank
Treasurer



    LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC.,

a Delaware corporation

     
By:
  /s/ Margaret A. Shukur
 
   
Name:
Title:
  Margaret A. Shukur
Secretary





3



    Acknowledged, accepted and agreed:

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent and as Lender

         
By:
  /s/ Kenneth V. McGraime  

 
             

 
       
 
  Name:   Kenneth V. McGraime



    Title: Senior Vice President, Commercial Executive

4



Acknowledged, accepted and agreed:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Lender

          By:   /s/ Patricia S. Gaudreau
     

 
  Name:
Title:   Patricia S. Gaudreau
Senior Vice President
 
        Acknowledged, accepted and agreed:
   
 
       
Sovereign Bank,
as Lender
 

 


 
       
By:
  /s/ Greg Batsevitsky  
     

 
  Name:
Title:   Greg Batsevitsky
Vice President



    Acknowledged, accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Lender

         
By:
  /s/ Anthony Galea  
     

 
  Name:
Title:   Anthony Galea
Associate
 
       

5

Acknowledged, accepted and agreed:

J.P. MORGAN EUROPE LIMITED,

as a Lender and as a Designated Funding Subsidiary of JPMorgan Chase Bank, N.A.

         
By:
  /s/ Mark Herridge  
     

 
  Name:
Title:   Mark Herridge
Vice President
 
       
By:
  /s/ Paul Hogan  
     

 
  Name:
Title:   Paul Hogan
Vice President



    Acknowledged, accepted and agreed:

Allied Irish Banks p.l.c.,

as Lender

         
By:
  /s/ Peter Mc Donnell  
     

 
  Name:
Title:   Peter Mc Donnell
Manager
 
       

6